Citation Nr: 0913487	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
Veteran's death, and if so, whether the reopened claim may be 
granted.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1962 to September 1969.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
declined to reopen a previously denied claim of service 
connection for the cause of death.

In her November 2007 substantive appeal, the appellant 
requested a hearing before a Veterans Law Judge at the 
Board's offices in Washington, DC.  This hearing was 
scheduled for April 2009.  Upon being notified of the 
hearing, the appellant in March 2009 correspondence stated 
that she would not be able to appear as scheduled and 
withdrew her hearing request.

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of an unappealed June 1997 rating decision, 
service connection for the cause of the Veteran's death was 
denied on the ground that there was no evidence he had served 
in Vietnam.  This decision became final in June 1998.

2.  Evidence received since June 1997 has not been previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for the cause of the Veteran's death.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims has 
interpreted the duties in the context of both reopened claims 
and claims of service connection for the cause of death.  
Kent v. Nicholson, 20 Vet. App. 1 (2006); Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  The Board finds, however, 
that there is no need to discuss the impact of the VCAA on 
the single matter resolved in the appellant's favor below.

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
at issue here was filed in March 2006.

Additionally, regulations provide that service records which 
are deemed relevant to the claim and which existed but were 
not associated with the claims file at the time of the 
previous denial are as a matter of law new and material.  The 
service records must have been discoverable.  38 C.F.R. 
§ 3.156(c).

At the time of the June 1997 decision, the evidence consisted 
of a death certificate showing the cause of death to be 
carcinoma of the prostate; private and VA medical records 
verifying the diagnosis of prostate cancer; and an extract of 
service personnel records showing dates and locations of duty 
stations.

Since June 1997, the appellant has submitted a copy of travel 
orders for the Veteran, showing that while he was assigned to 
the 55th Signal Company (Support) in Thailand, the higher 
command for his unit was the 1st Signal Brigade in Long Binh, 
Vietnam.  The orders are for the Veteran's return to the 
United States in January 2008.  This is a service record 
which existed at the time of the original decision, and which 
was not associated with the file at the time of the decision.  
As the Veteran's orders would have been contained in his 
complete personnel file, VA had been provided all the 
information needed to obtain these records.  As a matter of 
law under 38 C.F.R. § 3.156(c), this submission constitutes 
new and material evidence and requires reconsideration of the 
claim.

The Board notes that even if 38 C.F.R. § 3.156(c) were not 
applicable here, the newly submitted evidence would still be 
considered new and material.  In connection with the travel 
order, the appellant has asserted that it shows the Veteran 
would have had cause, as a senior radioman, to travel to 
Vietnam to the higher headquarters.  The travel orders are 
therefore relevant to an unestablished fact, and clearly 
raise the reasonable possibility of substantiating the claim.  
Reopening is required.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of 
service connection for the cause of the Veteran's death is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.




REMAND

As was noted above, VA has a duty to notify and assist 
claimants in substantiating claims.  This includes notice 
regarding the elements of the claim of service connection, 
the evidence and information needed to substantiate the 
claim, and the respective duties of VA and the claimant in 
providing such.  Here, additional notice is required in 
connection with the claim, as well as additional evidentiary 
development under the duty to assist.

With regard to the duty to notify, the Board notes that the 
RO has failed to fully inform the claimant of all potential 
avenues of entitlement.  The appellant alleges that prostate 
cancer caused the death of her Vietnam-era Veteran husband.  
Prostate cancer is a presumptive disease for herbicide 
exposed Veterans.  38 C.F.R. § 3.309(e).  The RO has 
persistently informed the appellant, however, that the 
presumption applies to Vietnam Veterans, and that evidence of 
Vietnam service is required to prevail on the claim.  While 
the September 2007 statement of the case and November 2008 
supplemental statement of the case do mention that exposure 
to herbicides outside of Vietnam service would suffice, these 
are passing references, and are contradicted by the April 
2006 and September 2006 VCAA letters sent to the appellant.  
A remand is required for the appellant to be informed of all 
ways in which herbicide exposure may be established and the 
presumptions triggered.  The Board notes that the Veteran 
served in Thailand, near or possibly at an airbase, and the 
Department of Defense has established that herbicides were 
used at some such locations to maintain clear areas, and has 
generated a directory of such uses.

Regarding the duty to assist, the appellant herself has 
spelled out the assistance VA is required to provide.  The 
claims file contains an extract of the Veteran's personnel 
file, including records of his awards, medals, decorations, 
military occupational specialty, campaigns, assignments, etc.  
There are no copies of official orders for travel or 
temporary duty; the appellant has obtained and submitted one 
set of orders for January 1968.  She argues, correctly, that 
the complete personnel records would include additional 
orders which would likely document temporary duty assignments 
or travel to and from higher headquarters in Vietnam.  As the 
record does not reflect that the entire personnel file has 
been requested, remand is required to obtain any available 
outstanding records and to fully and fairly investigate the 
appellant's eminently reasonable argument.

The Board notes as well that the appellant has urged that pay 
records be obtained, to determine if the Veteran was ever 
located in a hostile fire pay area.  Thailand would not have 
so qualified, and payment at the higher rate would support 
the allegations that the Veteran regularly visited Vietnam in 
connection with his duties.  Remand is required for 
development to properly evaluate this argument.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and court 
precedent (including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
regarding VA policies and procedures with 
regard to assignment of effective dates 
and evaluations).  Applicable notice 
regarding claims based on exposure to 
herbicides must be included.

2.  Request the Veteran's complete 
personnel file from NPRC or other 
identified custodian of these records.  
Any request should be designed to obtain 
copies of all orders for travel or 
temporary duty.

3.  Request the Veteran's pay records from 
the proper custodian of these records in 
order to determine his receipt of hostile 
fire pay.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the appellant and her 
representative, if any, the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


